Case 4:20-mc-00091-ALM Document 29-2 Filed 07/22/20 Page 1 of 2 PageID #: 436




                           Attachment B
                                                                               FILED: 7/13/2020 8:37 PM
Case 4:20-mc-00091-ALM Document 29-2 Filed 07/22/20 Page 2 David
                                                           of 2 PageID
                                                                 Trantham #: 437
                                                                               Denton County District Clerk
                                                                               By: Elizabeth Jones, Deputy


                                    CAUSE NO. 20-2579-431

THOMAS CHRISTOPHER RETZLAFF,                  §         IN THE DISTRICT COURT
                                              §
        Petitioner,                           §
                                              §
v.                                            §         431st JUDICIAL DISTRICT
                                              §
JASON LEE VAN DYKE,                           §
                                              §
        Respondent.                           §         DENTON COUNTY, TEXAS

                                              ORDER

        Before the Court is the Nonparty, the United States of America’s, Motion to Quash the

oral deposition of James A. McGibney and request for production of documents. The Court,
                                                   ***
after considering the pleadings of the parties herein, is of the opinion that the following order

shall issue:

        It is hereby ORDERED that the United States of America’s Motion to Quash the oral

deposition of James McGibney and request for production of documents is of merit and it is

hereby in all things GRANTED.

      Signed on this day 7/13/2020 8:37 PM




       *** including Petitioner's Motion to Strike, filed on 7/13/2020.

                                                  -1-
